—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the finding that he violated the terms and conditions of his probation is not supported by a preponderance of the evidence. The record establishes that defendant was required to abstain from drinking alcoholic beverages as a condition of his probation. At the violation of probation hearing, defendant testified that he knew of that condition but that he drank alcoholic beverages on three occasions because he had too much time on his hands and "flat out made a slip”. That evidence is sufficient to support the determination that defendant violated a condition of probation (see, People v Passalia, 188 AD2d 1084, 1085; People v Styles, 175 AD2d 961, lv denied 79 NY2d 923). (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Violation of Probation.) Present—Denman, P. J., Green, Lawton, Balio and Fallon, JJ.